—In an action for a judgment declaring, inter alia, that the defendant is not entitled to a contingent fee, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Jones, J.), dated July 20, 1999, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The defendant law firm was not discharged before completing its services, and was successful in obtaining a highly favorable arbitration award for the plaintiffs. The plaintiffs failed to establish their entitlement to judgment as a matter of law (cf., Shaw v Manufacturers Hanover Trust Co., 68 NY2d 172; Vitale v La Cour, 92 AD2d 892). Accordingly, summary judgment was properly denied. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.